Sherwood, J.
The petition in this cause is as follows: “ Plaintiff states that she is a femme sole and of lawful age to bring this action, and for cause of action against defendant, states that on the 22nd day of July, 1876, she was a guest at the house of defendant in the town of Cameron, Missouri; that while she was there as a guest as aforesaid, defendant assaulted and bruised plaintiff in a rude and insolent manner, and then and there forcibly, against the will of plaintiff, and in disregard of her entreaties to be released by defendant, and against such resistance as plaintiff was able to offer, defendant ravished and carnally knew plaintiff, to her great damage in body and health and men*163tal anguiáb and humiliation, wherefore by reason of the premises herein set forth, plaintiff says she is damaged in the sum of $25,000, for which she asks judgment and all proper relief.”
The answer denied every allegation of the petition. We have read with great care the evidence herein, and as a summary of our views of the plaintiff’s own testimony, feel constrained to say: “ Volenti non jit injuria.” Burrill
Law Diet., and cases cited. Judgment reversed.
All concur.